      Case 3:19-cv-01508-LC-MJF Document 16 Filed 08/21/20 Page 1 of 2

                                                                           Page 1 of 2

               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

STEVEN R. SMITH,

      Plaintiff,

v.                                                Case No. 3:19-cv-1508-LC/MJF

ANDREW M. SAUL,

      Defendant.
                                           /

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated August 10, 2020. (ECF No. 14). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
      Case 3:19-cv-01508-LC-MJF Document 16 Filed 08/21/20 Page 2 of 2

                                                                         Page 2 of 2

      2.    The decision of the Commissioner is AFFIRMED, and this action is

            DISMISSED.

      3.    JUDGMENT is entered, pursuant to sentence four of 42 U.S.C. §

            405(g), AFFIRMING the decision of the Commissioner.

      4.    The clerk of the court is directed to close the case file.

      DONE AND ORDERED this 21st day of August, 2020.



                                  s/L.A. Collier
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




3:19-cv-1508-LC/MJF
